UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-1962


PATRICK CHRISTIAN,

                    Plaintiff - Appellant,

             v.

UNITED STATES OF AMERICA,

                    Defendant - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. Henry E. Hudson, District Judge. (3:17-cv-00535-HEH)


Submitted: December 21, 2017                                Decided: December 27, 2017


Before WILKINSON and DUNCAN, Circuit Judges, and HAMILTON, Senior Circuit
Judge.


Dismissed by unpublished per curiam opinion.


Patrick O. Christian, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Patrick O. Christian appeals the district court’s order dismissing his civil rights

complaint under 28 U.S.C. § 1915(e)(2)(B) (2012). We have reviewed the record and

find that this appeal is frivolous. Accordingly, we deny leave to proceed in forma

pauperis and dismiss the appeal for the reasons stated by the district court. Christian v.

United States, No. 3:17-cv-00535-HEH (E.D. Va. Aug. 15, 2017). We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                             DISMISSED




                                            2